Citation Nr: 1440751	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a head disability other than chronic headaches, to include traumatic brain injury (TBI) and post-concussive syndrome.  

2.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1999 to April 2000 and from January 2005 to November 2005.  The Veteran is the recipient of decorations, including the Purple Heart.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and March 2010 by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO had denied the claim for service connection for TBI; however, the Board has broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  

In January 2013, the Veteran claimed entitlement to a TDIU in conjunction with his claim for increased initial ratings for PTSD.  In an April 2013 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement against the April 2013 rating decision, entitlement to a TDIU must still be considered in conjunction with the August 2009 claim for an increased rating on appeal.

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he has a head disability other than his service-connected chronic headaches, to include traumatic brain injury and post-concussive syndrome, that is related to service.  The record indicates that in July 2005, the Veteran drove over a land mine, which exploded and caused the Veteran to strike his head on the windshield.  See e.g., April 2007 VA examination.  The record also indicates that the Veteran was exposed to other blasts in service.  See e.g., February 2006 VA examination.  The service treatment records show that in an October 2005 Report of Medical History, the Veteran indicated that he has had or now has a head injury, memory loss or amnesia.  The Board notes that the Veteran was awarded the Purple Heart.

The Veteran was afforded a VA examination in March 2010 that was inadequate as the examiner's opinion was based on the lack of service treatment records showing a head injury in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Though post-service medical reports indicate that the Veteran suffered a TBI in service, it is not clear from the March 2010 examination report whether the Veteran currently has a head disability other than chronic headaches.  The September 2012 VA examination regarding PTSD also noted that the medical evidence is inconsistent regarding the current presence of TBI.  Because the nature of the alleged head disability other than chronic headaches is unclear, the Veteran should be afforded a new VA examination to determine the nature and etiology of a head disability other than chronic headaches, to include TBI and post-concussive syndrome.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran was afforded a VA examination regarding TDIU in January 2013.  This examination is inadequate as the examiner's opinion that the Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful employment was not supported by specific findings regarding how the Veteran's service-connected disabilities impact the Veteran's ability to function, particularly in a work-like setting.  Also, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

A February 2013 VA opinion was obtained regarding the impact of PTSD on the Veteran's employability.  This opinion is inadequate as the examiner, per instruction by the RO, apparently reviewed only the September 2012 VA examination report and did not review the rest of the claims file, which shows additional treatment for the disability.  Thus, all pertinent facts were not before the examiner.

Because the January 2013 VA examination and February 2013 VA opinion are inadequate, the Veteran should be afforded a new VA examination regarding TDIU.  See 38 C.F.R. §§ 4.2, 19.9(a) (2013).  

The Veteran was last afforded a VA examination regarding the severity of his PTSD in September 2012, in which the examiner indicated no presence of panic attacks or difficulty adapting to stressful circumstances.  However, in the July 2014 Appellant's Brief, the Veteran, through his representative, reported panic attacks, difficulty adapting to stressful circumstances, and worsening of symptoms since the last VA examination.  In light of this new symptomatology, worsening of symptoms since the last VA examination, and the fact the Veteran has not been examined since September 2012, the Board finds that a new VA examination is warranted to determine the current nature and severity of the service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that in addition to the service-connected PTSD, the Veteran is also diagnosed with nonservice-connected disabilities, such as insomnia, anxiety, major depressive disorder, attention-deficit hyperactive disorder (ADHD), and dysthymic disorder.  See e.g., November 2006, March 2009, and November 2010 VA treatment records; September 2012 VA examination.  Thus, the Veteran has both service-connected and nonservice-connected disabilities.  The record indicates that his symptoms may be multifactorial and may be attributed to multiple psychiatric and physical disabilities.  See e.g., May 2009 VA neuropsychological evaluation.  As such, an opinion should be obtained as to whether the Veteran's symptoms may be separately attributed to each of his service-connected disabilities and nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records, specifically to include records from The Vet Center from August 2008 to December 2009, and from March 2012 to present.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding VA treatment records, including records from March 2012 to present.  

Associate any records obtained with the Veteran's claims file (paper or electronic).

3. After the above development has been conducted, schedule the Veteran for a VA examination to determine the nature and etiology of a head disability other than chronic headaches, to include TBI and post-concussive syndrome.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Provide an opinion as to the current nature and diagnosis(es) of the Veteran's head disability other than chronic headaches.  

In so doing, reconcile the current diagnosis(es) with the following diagnoses:
			
1) TBI, to include residuals thereof.  See e.g., April 2008 VA TBI consult; May 2009 VA neuropsychological evaluation.  

2) Post-concussive syndrome.  See e.g., April 2008 VA TBI consult; January 2010 VA treatment record.  

(b) Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a head disability (other than chronic headaches) is etiologically related to service, to include as the result of the July 2005 land mine incident and exposure to blasts in service.

The examiner's attention is invited to the following:

1) The Veteran's receipt of the Purple Heart; and

2) The October 2005 Report of Medical History in the service treatment records.

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The Veteran is in receipt of a Purple Heart; therefore, his accounts of events that occurred in combat are credible and sufficient to establish the event, as they are consistent with the circumstances, conditions, or hardships of his service.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's PTSD.  

(a) Provide an opinion as to the current nature, severity, and all symptoms of the Veteran's PTSD.

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects and symptoms of the Veteran's PTSD and each of the service-connected disabilities and any nonservice-connected disabilities (e.g., insomnia, anxiety, major depressive disorder, ADHD, and dysthymic disorder).  Please note if it is not possible to attribute the Veteran's symptoms to each service-connected and nonservice-connected disability separately.  

(b) Interview the Veteran as to his education, training, and work history.  Provide an opinion as to the functional impairments caused by the service-connected disability with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and TDIU and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



